Citation Nr: 1615160	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-29 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hepatitis C and, if so, whether service connection is warranted.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel
INTRODUCTION

The Veteran had active duty service from June 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

That same month, additional evidence was submitted by the Veteran along with a waiver of RO consideration of such evidence.  As such, the Board may properly consider such evidence.  

In June 2015, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  A VHA opinion was received in July 2015.  As the examiner had stated that certain records were not available for review, in August 2015, the Board indicated that these records were in fact available in VBMS and sought an addendum opinion from the VHA examiner.  That same month, the Board received an addendum opinion from the same VHA examiner.  In November 2015, VA provided this opinion to the Veteran and his representative with a 60-day period of time to provide additional evidence and/or argument.  In December 2015, the Veteran's representative provided a written brief in response.    


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied service connection for infectious hepatitis because new and material evidence was not submitted; the Veteran submitted a notice of disagreement to this determination in July 2005 and the RO issued a statement of the case (SOC) in December 2007 in which it reopened the claim and denied service connection for infectious hepatitis, including hepatitis C, on the merits; however, the Veteran failed to submit a substantive appeal.

2.  The additional evidence received since the December 2007 SOC issued in conjunction with the appeal of the May 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C.

3.  Hepatitis C did not manifest during active service and was not a result of any established event, injury, or disease during active service. 


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  The additional evidence received since the December 2007 SOC issued in conjunction with the appeal of the May 2005 rating decision is new and material, and the claim for service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hepatitis C is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

As relevant to the Veteran's underlying service connection for hepatitis C, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2010 letter, sent prior to the initial unfavorable decision issued in June 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment and personnel records and post-service reports of VA and private treatment.  Moreover, the Veteran's statements in support of the claim, including his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

As noted above, the Board obtained expert medical opinion from the VHA in July 2015 with an addendum opinion in August 2015.  The opinion as well as addendum obtained was based upon an accurate review of the factual history as found by the Board, directly answers the questions posed by the Board, and cites to specific findings and rationale to support the conclusion reached.  Overall, the Board finds that the VHA opinion with addendum complies with the Board's opinion request and, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinion with rationale so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Moreover, in January 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2015 hearing, the undersigned noted the issue on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include in-service incurrence, current disability, and a nexus between the two.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II. New and Material Evidence

The Veteran is seeking to reopen his claim for service connection for hepatitis C.   Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

In a July 1972 rating decision, the RO initially denied service connection for infectious hepatitis as no residuals were found.  However, as the Veteran submitted additional evidence, the RO reconsidered the claim in a November 1972 rating decision, but again denied it because, residuals of infections hepatitis were not shown on service discharge examination or a May 1972 VA examination.  The RO again denied the claim in a May 2005 rating decision because new and material evidence had not been received.  In July 2005, the Veteran submitted a notice of disagreement.  In a December 2007 SOC, the RO reopened the Veteran's claim finding that the Veteran had now been diagnosed with hepatitis C, but denied the claim on the merits and there was no evidence showing that hepatitis C was related to service.  The Veteran failed to submit a substantive appeal.  Under these circumstances, the Board must find that the May 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Since the December 2007 SOC issued in conjunction with the appeal of the May 2005 rating decision, additional evidence has been associated with the claims file, including additional statements and hearing testimony from the Veteran, internet publications, additional medical records and a VHA opinion.  Private treatment records showed a history of hepatitis C and prescription drug abuse.  Additional VA treatment records and a March 2011 VA examination report also show a current diagnosis of hepatitis C.  Significantly, in an October 2010 statement, the Veteran reported that he somehow contracted hepatitis C from his roommate in service, how was diagnosed with hepatitis C.  In a February 2011 statement, the Veteran indicated that his risk factor for hepatitis C was accidental exposure to by blood by health care workers.  Nevertheless, the VHA opinion determined that the Veteran's hepatitis C was not related to any incident in service.  
  
Regardless, despite the VHA examiner's findings, given the Veteran's competent lay statements concerning how he contracted hepatitis C in service, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, the evidence submitted since the May 2005 rating decision is new and material as it is not redundant of evidence already in the record in conjunction with the appeal of the May 2005 rating decision, and relates to the unestablished fact of whether the Veteran's hepatitis C may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection

In light of reopening the Veteran's claim for service connection for hepatitis C, the Board now turns to whether service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, as hepatitis C is not one of the enumerated disabilities under 38 C.F.R.  § 3.309(a), service connection may not be established on pertinent symptomatology alone.  In turn, there must be competent medical evidence linking the Veteran's hepatitis C to an incident, injury or event in service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of  percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VBA Letter 211B (98-110) November 30, 1998.  Additionally, a June 2004 VA Fast Letter addresses the alleged relationship between immunization with air gun injectors and hepatitis C infection.  VBA Fast Letter (04-13) June 29, 2004.  Specifically, that Fast Letter notes that transmission of the hepatitis C virus with air gun injections is 'biologically plausible,' notwithstanding the lack of any scientific evidence documenting such relationship.

In this case, the Veteran has asserted that his hepatitis C was due to accidental exposure while a health care worker.  Further, he has asserted that his current hepatitis C is associated with the infectious hepatitis he had in service.  In the alternative, the Veteran has reported that he contracted hepatitis C from his roommate who was positive for hepatitis C.  

Service personnel records show that the Veteran's principal duties were cannoneer and Hawk Missile Crewman.  There is no evidence whatsoever that the Veteran was a health care worker regularly exposed to bodily fluids, including blood.  

Service records reflect that the Veteran was diagnosed with infectious hepatitis in May 1971.  It was noted it was sustained in the barracks.  The Veteran was first diagnosed with serum hepatitis.  It was verified that there was no evidence of the use of drugs, which could cause the disease.  On the Veteran's December 1971 report of medical history, it was noted he had hepatitis May-July 1971, no residual.  

The Veteran was afforded a VA examination in May 1972, in which the examiner found there were no residuals of infectious hepatitis noted on present examination.  

However, a July 2005 VA treatment record noted the Veteran had a diagnosis of chronic hepatitis C.   The Veteran was afforded a VA examination in November 2006.  He was diagnosed with hepatitis C and the examiner concluded while service records did not state which type of hepatitis was present and the Veteran denied all risk factors associated with hepatitis C, there is no way to connect the two hepatitises without knowing which hepatitis he had in the service.  Follow-up VA treatment records as well as a March 2011 VA examination continue to show a diagnosis of hepatitis C, but do not provide an etiological opinion.  

In statements of record and during his January 2015 Board hearing, the Veteran asserted he contracted hepatitis through his roommate who was positive for hepatitis.  They were in close quarters together and would engage in horseplay.  They also worked out in the gym together.  The Veteran's representative discussed and submitted articles from the Center for Disease Control and Prevention.  He explained that one such article stated hepatitis C was not discovered until 1989, 18 years after the Veteran was identified as having serum hepatitis.  Another article stated it is possible for someone to become infected with hepatitis C and then spontaneously clear the infection, which maybe occurs in 15 percent of persons.  Most people remain chronically infected because the disease weakens their immune system.  He further mentioned another article that stated a person can become infected with a different strain of hepatitis after they have been cleared of the initial infection because prior infection does not protect against later infection.

The Veteran has also submitted a January 2015 statement from his VA physician; however, while documenting that the Veteran has numerous co-morbidities, he does not reference the Veteran's hepatitis C or provide an etiological opinion.  Another statement from a private physician does document that the Veteran has chronic liver disease, including hepatitis C, but again does not provide an etiological opinion.  

As noted above, the Board obtained a VHA medical expert opinion in July 2015 with an addendum in August 2015.  In July 2015, although indicating that certain records were not available for review, the examiner determined that it was less likely that the Veteran's current hepatitis C was related to his diagnosis in 1971.  The examiner rationalized that that the service treatment records did not clarify what type of infectious hepatitis was diagnosed in service.  Service treatment records also failed to clarify what was meant by "serum hepatitis."  Another record indicated that there was no residual of hepatitis without defining hepatitis further.  The examiner further observed that per World Health Organization (WHO), hepatitis B has also been called serum hepatitis and homologous serum jaundice.  Per the Center for Disease Control (CDC), hepatitis A and hepatitis B have been recognized as separate entities since the early 1940s.  Hence, it is not clear whether the records were implicating hepatitis C or some other hepatitis in 1971 as serum hepatitis is not synonymous for hepatitis.  

With respect to contracting hepatitis C through the Veteran's roommate, the examiner indicated that it was not clear what type of hepatitis the roommate had.  If hepatitis C was assumed, it is not clear what did the horseplay consist of and if they were bloodied with trauma on both of them with breach in skin or mucosal exposures to the blood.  Casual contact including going to the gym or playing together would be very unlikely to transmit hepatitis C, which is not spread by breast feeding, sneezing, coughing, hugging, sharing eating utensils or drinking glasses, or other normal social contact, food or water.  The examiner concluded that the other facts presented by the Veteran through the reference articles still would not help in associating current hepatitis C with the type of hepatitis he would have had when first diagnosed in 1971.

In August 2015, after reviewing the additional records, the examiner again found that it was less likely than not that the Veteran's current hepatitis C was related to his diagnosis of hepatitis in 1971.  With respect to the Veteran's roommate, who had returned from Korea, having hepatitis, the examiner rationalized that there were no confirmatory test for Hepatitis C and other hepatitis was also prevalent in Korea at that time.  Further, the Veteran did not describe clear enough, the degree of any physical injury during horseplay that would have been severe enough to cause the transmission of the virus, or any records of severe enough trauma for such an exposure.  Per the CDC, transmission rarely occurs from mucous membrane exposures to blood, and no transmission in HCP has been documented from intact or non-intact exposures to blood.  Based on CDC documents on occupational exposures with known exposure do reflect a relatively low risk for transmissions associated with the type of exposure being claimed by the appellant.  

The examiner continued that the term serum hepatitis in the Veteran's service treatment records would not have implied hepatitis C definitely in retrospect.  Moreover, the statement regarding last barracks member to be jaundiced may even have implied an outbreak of some sort of hepatitis within a certain time where the Veteran was housed, in which case the claim by the Veteran that he contracted hepatitis from a roommate as a source would again have been a lower likelihood.  

The examiner concluded that in reference to the CDC article submitted by the Veteran, while he was assumed to have contracted hepatitis in 1971, and hepatitis C was discovered in 1989, there is not sufficient information available to confirm that he had hepatitis C at that time since there are also possibilities of several other potential etiologies of hepatitis.  The fact of hepatitis C discovery would not help in confirming what the Veteran presumed to have contracted in 1971.  

Again, given that the electronic record was reviewed by the examiner and the VHA opinion with addendum sets forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the opinion with addendum to be sufficient for appellate review and of high probative value.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that hepatitis C was incurred as a result of an established event, injury, or disease during active service.  Again, the Veteran's service personnel records reflect his service specialty was in artillery.  The record does not reflect that he served in any capacity that would support his claim of being exposed to blood as a health worker or suggest blood contact with other service members.  The Board recognizes that the Veteran is competent to report his duties in service.  However, the Board finds the Veteran's service personnel records, which are contemporaneous to his service, to be more probative than statements made by the Veteran many years after service in connection with his current claim for monetary benefits.  Moreover, the Veteran has not asserted that he was exposed to hepatitis C from any other recognized risk factors while in service.  In sum, nothing in these service records establish any risk factors for hepatitis C.  

The Board recognizes that the Veteran has asserted that he contracted hepatitis C from his roommate.  However, the VHA medical expert clearly found that based on the Veteran's description of such contact, that it was unlikely that hepatitis C was contracted in this way.  The expert's opinion is more probative than the Veteran's.

Moreover, although service treatment records show a diagnosis of infectious hepatitis or serum hepatitis, there is no competent evidence showing that this hepatitis was actually hepatitis C as opposed to another form of hepatitis.  Importantly, the VHA medical opinion determined that the Veteran's current hepatitis C was not related to the hepatitis documented in the service treatment records and offered a detailed rationale for such finding.

In sum, there is no competent evidence showing a nexus between any in-service event, injury or disease and the Veteran's current hepatitis C.  The only competent evidence offering a medical nexus, the VHA opinion with addendum, weighs against the claim.  There is no competent evidence of record to refute this opinion.  

The Board has considered the assertions that the Veteran and his representative have advanced on appeal.  However, the Veteran and his representative cannot establish a service connection claim on the basis of their assertions alone under the circumstances of this case.  While the Board does not doubt the sincerity of the Veteran's belief that his hepatitis C is related to his time in service, this claim turns on medical matters: the diagnosis of any current disorder and its relationship to the Veteran's period of service.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe his experiences in service, he is not competent to relate his hepatitis C to these incidents in service.  There is no indication that he or his representative possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

For the foregoing reasons, the claim for service connection for hepatitis C must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis C is reopened; however, service connection for hepatitis C is denied.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


